TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 19, 2017



                                     NO. 03-16-00259-CV


                                    James Boone, Appellant

                                                v.

                                David Gutierrez, Chairman,
                        Texas Board of Pardons and Paroles, Appellee




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                AFFIRMED—OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on April 4, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the judgment. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.